 

SECOND AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT (this “Amendment”)
dated as of October 17, 2013, among INTEGRATED DRILLING EQUIPMENT HOLDINGS CORP.
(formerly known as Empeiria Acquisition Corp., “IDE Holdings Corp.”), INTEGRATED
DRILLING EQUIPMENT, LLC, a Delaware limited liability company (“IDE”), and
INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a Delaware limited
liability company (“Holdings LLC”; IDE Holdings Corp., IDE and Holdings LLC are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders which are
a party hereto (collectively, the “Lenders” and individually a “Lender”) and ELM
PARK CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (“Elm Park
Capital Management”), as agent for Lenders (Elm Park Capital Management, in such
capacity, the “Agent”). Capitalized terms used but not defined in this Amendment
shall have the meanings given them in the Term Loan and Security Agreement
(defined below).

 

RECITALS

 

A.           Borrowers, Agent and the Lenders are parties to that certain Term
Loan and Security Agreement, dated as of December 14, 2012 (as amended,
restated, joined, extended, supplemented or otherwise modified from time to
time, the “Term Loan and Security Agreement”);

 

B.           The following Events of Default have occurred and are continuing:

 

(i) an Event of Default under Section 10.5 of the Term Loan and Security
Agreement as a result of Borrowers’ failure to comply with the Minimum Liquidity
Test set forth in Section 6.5(f) of the Term Loan and Security Agreement for the
two consecutive months ending June 30, 2013, for the two consecutive months
ending July 31, 2013, for the two consecutive months ending August 31, 2013, and
for the two consecutive months ending September 30, 2013;

 

(ii) an Event of Default under Section 10.5 of the Term Loan and Security
Agreement as a result of Borrowers’ failure to comply with the Minimum EBITDA
covenant set forth in Section 6.5(c) of the Term Loan and Security Agreement for
the twelve month period ending June 30, 2013 and the twelve month period ending
September 30, 2013;

 

(iii) an Event of Default under Section 10.5 of the Term Loan and Security
Agreement as a result of Borrowers’ failure to comply with the Total Leverage
Ratio covenant set forth in Section 6.5(d) of the Term Loan and Security
Agreement for the quarter period ending June 30, 2013 and the quarter period
ending September 30, 2013 (the Events of Default described in clauses (i)
through (iii), collectively the “Existing Defaults”).

 

C.           Borrowers, Agent and Lenders have agreed to amend the Term Loan and
Security Agreement and Other Documents, subject to the terms and conditions of
this Amendment.

 

 

 

 

AGREEMENTS

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

Article I

Amendments to Term loan and security Agreement and Other Documents.

 

1.01         Section 2.1 (Term Loan) of the Term Loan and Security Agreement is
hereby amended by amending and restating the table set forth therein in its
entirety as follows:

 

Date  Installment Amount  September 30, 2013  $150,000  December 31, 2013 
$150,000  March 31, 2014  $300,000  June 30, 2014  $300,000 

 

1.02         Section 6.5(a) of the Credit Agreement is hereby amended and
restated in its entirety and replaced with the following:

 

“(a) [Intentionally Omitted.]”

 

1.03         Section 6.5(b) of the Credit Agreement is hereby amended and
restated in its entirety and replaced with the following:

 

“(b) [Intentionally Omitted.]”

 

1.04         Section 6.5(c) of the Credit Agreement is hereby amended by
amending and restating the table set forth therein in its entirety as follows:

 

Applicable Amount   Applicable Period $3,000,000   For the twelve month period
ending December 31, 2013 $5,000,000   For the twelve month period ending March
31, 2014 $8,000,000   For the twelve month period ending June 30, 2014

 

2

 

 

1.05         Section 6.5(d) of the Credit Agreement is hereby amended and
restated in its entirety and replaced with the following:

 

“(d) [Intentionally Omitted.]”

 

1.06          Section 6.5(e) of the Credit Agreement is hereby amended by
amending and restating the table set forth therein in its entirety as follows:

 

Amount    Applicable Period $ 2,000,000    For the twelve month period ending
December 31, 2013 $ 3,000,000    For the twelve month period ending March 31,
2014 $ 3,000,000    For the twelve month period ending June 30, 2014

 

1.07         Section 13.1 (Term) of the Term Loan and Security Agreement is
hereby amended by deleting the text “December 14, 2016” and replacing it with
“September 30, 2014”.

 

Article II

effectiveness of amendments

 

2.01         Conditions. This Amendment shall be effective as of the date hereof
once each of the following has been delivered to Agent or performed to Agent’s
satisfaction:

 

(a)          this Amendment executed by Borrowers, Agent and Lenders;

 

(b)          Secretary’s Certificate of Borrowers including incumbency of
officers and resolutions of the board of directors approving the terms of this
Amendment;

 

(c)          an executed copy of an amendment to the First Lien Loan Agreement
in form and substance satisfactory to Agent and Lenders in all respects, which,
among other things, reduces the commitments of the First Lien Lenders to no less
than $15,000,000 and waives Borrowers’ non-compliance with certain covenants set
forth in the First Lien Loan Agreement;

 

(d)          an executed copy of an amendment to the First Lien Intercreditor
Agreement in form and substance satisfactory to Agent and Lenders in all
respects, which, among other things, reduces the amount of principal, letter of
credit exposure and Senior Hedging Obligations (as defined therein) permitted
under the First Lien Loan Agreement and set forth in the definition of Maximum
Senior Principal Amount to be no greater than $17,500,000;

 

(e)          written consent from the First Lien Lenders to all terms and
conditions of this Amendment and that this Amendment is expressly permitted
under the First Lien Intercreditor Agreement; and

 

(f)          such other documents, instruments and information as Agent may
reasonably request.

 

3

 

 

Article III

WAIVERS, CoNSENT, REPRESENTATIONS AND WARRANTIES

 

3.01         Waiver of Existing Default. Subject to the terms and conditions set
out in this Amendment, and in reliance of the representations and warranties of
Borrowers set forth in Section 3.05 hereof, Agent and Lenders hereby (a) waive
any violation of, or noncompliance with, any provision of Term Loan and Security
Agreement or any Other Documents caused solely by the Existing Defaults, and
(b) agree not to exercise any of their rights available under the Term Loan and
Security Agreement or the Other Documents solely as a result of any such
violation or noncompliance described in clause (a) of this Section 3.01. Except
as set forth in the first sentence of this Section 3.01, Borrowers hereby agree
that (i) such waiver does not constitute a waiver of any present or future
violation of or noncompliance with any provision of the Term Loan and Security
Agreement or Other Documents or a waiver of Agent’s or Lenders’ rights to insist
upon strict compliance with each term, covenant, condition, and provision of the
Term Loan and Security Agreement or any Other Documents executed from time to
time in connection therewith, or (ii) prejudice any right or remedy Agent or
Lenders may now have (after giving effect to the foregoing waiver) or may have
in the future under or in connection with the Term Loan and Security Agreement
or any Other Documents. Except as set forth in the first sentence of this
Section 3.01, Agent and Lenders hereby reserve all rights granted under the Term
Loan and Security Agreement, this Amendment, and any other contract or
instrument among Borrowers, Lenders and Agent.

 

3.02         Control Agreement. Agent and Lenders agree that the date by which
Borrowers are required to provide a Blocked Account Control Agreement for each
Blocked Accounts, per Section 4.15(h) of the Term Loan and Security Agreement,
is extended to October 17, 2013.

 

3.03         Consent to Amendment. Agent and Lenders hereby consent to the
execution and delivery of the amendment to the First Lien Loan Agreement in the
form provided to Agent on or before the date hereof.

 

3.04         Scope of Agreement; RELEASE. Except as specifically amended and/or
waived by this Amendment, the Term Loan and Security Agreement and Other
Documents are unchanged and continue in full force and effect and are valid,
binding and enforceable against Borrowers in accordance with their respective
terms. Borrowers hereby acknowledge as of the date hereof that they have no
knowledge of any action, claim, CROSS COMPLAINT, DEFENSE, COUNterCLAIM, OFFSET,
demaND, cause of action, judgment, execution, suit, debt, liability, cost,
damage, expense or other obligation of any kind or nature whatsoever that can be
asserted by them against Agent or any Lender or to reduce or eliminate all or
any part of their liability to repay any advances or extensions of credit from
Lenders to Borrowers under the Term Loan and Security Agreement, as amended
hereby, or the other documents or to seek affirmative relief or damages of any
kind or nature from Lenders or Agent. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Borrower, for
itself and its successors and assigns, fully and without reserve, hereby FOREVER
releases, disclaims, and DISCHARGES EACH Agent or any Lender, its respective
successors and assigns, and their respective directors, officers, affiliates,
attorneys, employees, TRustees, representatives and agents (COLLECTIVELY, THE
“RELEASED PARTIES” and INDIVIDUALLY, A “RELEASED PARTY”) FROM any AND all
actions, claims, CROSS COMPLAINTS, DEFENSES, COUNTERCLAIMS, OFFSETS, demands,
causes of action, judgments, executions, suits, debts, liabilities, costs,
damages, expenses or other obligations of any kind and nature whatsoever, known
or unknown, direct and/or indirect, at law or in equity, whether now existing or
hereafter asserted (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), whatsoever in each case existing as of the date hereof, or
which may hereafter accrue solely to the extent regarding any actions or facts
occurring prior to the date hereof.

 

4

 

 

3.05         Representations and Warranties. Borrowers jointly and severally
represent and warrant to Agent and Lenders that (a) they possess all requisite
company or corporate power and authority to execute, deliver and comply with the
terms of this Amendment, (b) this Amendment has been duly authorized and
approved by all requisite company or corporate action on the part of each
Borrower, (c) no other consent of any individual or entity (other than Agent and
Lenders and the First Lien Agent and First Lien Lenders to the extent required
by Section 2.01(d)) is required for this Amendment to be effective, (d) the
execution and delivery of this Amendment does not violate the organizational
documents of any Borrower, (e) the representations and warranties in the Term
Loan and Security Agreement and each Other Document to which each Borrower is a
party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date or to
the extent such representations and warranties relate to the Existing Defaults),
(f) each Borrower is in compliance with all covenants and agreements, other than
with respect to the Existing Defaults, contained in the Term Loan and Security
Agreement and each Other Document to which it is a party, and (g) no Default or
Event of Default (other than the Existing Defaults) has occurred and is
continuing, (h) Borrowers have delivered to Agent a true and correct copy of the
Rig & Equipment Sale Agreement effective as of September 11, 2013 (the “Olmos
Contract”), between IDE and Olmos Drilling, LLC, for the design, manufacture and
servicing by Borrowers of a Sparta Series Model 1500 drilling rig, (i) the Olmos
Contract is in full force and effect, has not been amended or modified in any
manner adverse to the interests of Agent and Lenders, and IDE is not in default
thereunder, and (j) the aggregate revenue that IDE reasonably expects to receive
in cash thereunder is greater than $14,000,000. The representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment. No investigation by Agent or Lenders is required for Agent or
Lenders to rely on the representations and warranties in this Amendment.

 

Article IV

COVENANTS

 

4.01         Cost Reduction Plan. Borrowers shall at all times comply in all
respects with with the provisions of the cost reduction plan approved by the
board of directors of IDE Holdings Corp. which shall be in form and substance
satisfactory to Agent and Lenders (it being agreed that the cost reduction plan
included in the board resolutions of the Borrowers attached to the Secretary’s
Certificate delivered pursuant to Section 2.01(b) hereof is satisfactory to
Agent and Lenders).

 

4.02         Preferred Stock Issuance. In the event that Borrowers do not comply
with the requirements set forth in Section 4.03 by the dates specified therein,
(a) on or before October 31, 2013, Agent shall have received a binding term
sheet entered into by Borrowers in connection with a preferred stock investment
in IDE Holdings Corp., in an aggregate amount of at least $1,000,000, to be made
on or before November 14, 2013 and (b) on or prior to November 14, 2013, (i)
Borrowers shall deliver to Agent copies of the material definitive agreements to
be executed in connection with such preferred stock investment in IDE Holdings
Corp. in an aggregate amount of at least $1,000,000; provided that any issuance
of Equity Interests in connection with such investment would not constitute
Disqualified Equity Interests and (ii) Agent shall have received evidence in
form satisfactory to it that (A) IDE Holdings Corp. has received net cash
proceeds of such preferred stock investment in an aggregate amount of at least
$1,000,000; provided that any issuance of Equity Interests in connection with
such investment would not constitute Disqualified Equity Interests and (B) IDE
Holdings Corp. has made a capital contribution to IDE equal to 100% of such net
cash proceeds. For the avoidance of doubt, Borrowers shall not be obligated to
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.21(d) of the Term Loan and Security Agreement with the first
$1,000,000 in net cash proceeds of preferred stock investments described in this
Section 4.02.

 

5

 

 

4.03         Backlog. On or before October 31, 2013, Agent shall have received
evidence satisfactory to it that IDE has received purchase orders or entered
into executed contracts with Customers (in addition to the Olmos Contract), each
of which shall be dated on or after August 25, 2013, for the design,
manufacture, and servicing by Borrowers of one or more drilling rigs
(collectively, and together with the Olmos Contract, the “Rig Contracts”), and
all of which, shall have aggregate revenue value attributable thereto of at
least $28,000,000; provided that the Rig Contracts executed by IDE and PEMEX
Procurement International, Inc. (formerly Integrated Trade Systems, Inc.), as
agent for PEMEX-Exploración y Producción shall be excluded from such revenue
calculation. Upon the request of Agent, Borrowers shall provide (x) a detailed
report reflecting the unrealized revenue attributable to the Rig Contracts, on a
contract by contract basis and (y) copies of underlying Rig Contracts. Anything
to the contrary contained herein notwithstanding, any Event of Default resulting
from the failure by Borrowers to comply with the provisions of this Section 4.03
shall be deemed cured by a preferred stock investment in IDE Holdings Corp., in
an aggregate amount of at least $1,000,000, pursuant to Section 4.02(b) and, on
and after the date of such equity contribution, such failure by Borrowers to
comply with this Section 4.03 shall no longer constitute an Event of Default.

 

Article V

Miscellaneous.

 

5.01         No Waiver; Effect of Amendments; etc.. Except as expressly set
forth herein, this Amendment does not constitute (i) a waiver of, or a consent
to, (A) any provision of any Term Loan and Security Agreement or any Other
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Term Loan and
Security Agreement or Other Documents, or (ii) a waiver of Agent’s or Lenders’
right to insist upon future compliance with each term, covenant, condition and
provision of the Term Loan and Security Agreement or Other Documents. This
Amendment shall constitute an Other Document under the Term Loan and Security
Agreement and any failure by any Borrower to comply with any of the provisions
of this Amendment when due shall constitute an immediate Event of Default under
the Term Loan and Security Agreement. Upon and after the effectiveness of this
Amendment, each reference in the Term Loan and Security Agreement to “this
Agreement”, “hereunder”, “herein”, “hereof” or words of like import referring to
the Term Loan and Security Agreement, and each reference in the other Documents
to “the Loan Agreement”, “thereunder”, “therein”, “thereof” or words of like
import referring to the Term Loan and Security Agreement, shall mean and be a
reference to the Term Loan and Security Agreement as modified and amended
hereby.

 

5.02         Form. Each agreement, document, instrument or other writing to be
furnished to Agent under any provision of this Amendment must be in form and
substance satisfactory to Agent.

 

5.03         Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Term Loan and Security Agreement, or the Other Documents.

 

6

 

 

5.04         Costs, Expenses and Attorneys’ Fees. Borrowers jointly and
severally agree to pay or reimburse Agent and Lenders on demand for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, and execution of this Amendment and other documents
executed in connection therewith, including, without limitation, the reasonable
fees and disbursements of Agent and Lenders’ counsel.

 

5.05         Reaffirmation of Obligations. Each Borrower hereby reaffirms its
obligations under each Loan Document to which it is a party. Each Borrower
hereby further ratifies and reaffirms the validity and enforceability of all of
the liens and security interests heretofore granted, pursuant to and in
connection with the Term Loan and Security Agreement or any other Document, to
Agent, as collateral security for the Obligations, and acknowledges that all of
such Liens and security interests, and all Collateral heretofore pledged as
security for such Obligations, continue to be and remain collateral for such
Obligations as of the date hereof. Each Borrower hereby acknowledges, confirms
and agrees that as of the close of business on August 31, 2013, the Borrowers
were indebted to the Lenders for the Term Loan in an aggregate outstanding
principal balance of $19,921,043.24, plus accrued and unpaid interest in the
amount of $274,467.70, plus accrued and unpaid costs and expense owing under the
Documents. All such Obligations owing by the Borrowers are unconditionally owing
by the Borrowers to Agent and the Lenders, without offset, defense, withholding,
counterclaim or deduction of any kind, nature or description whatsoever and
shall be payable in accordance with the terms of the Term Loan and Security
Agreement and the other Documents.

 

5.06         Ratification. Each Borrower hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Term Loan and Security
Agreement and the other Documents to which it is a party effective as of the
date hereof and as amended hereby.

 

5.07         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors,
assigns, heirs and legal representatives, as applicable.

 

5.08         Multiple Counterparts. This Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile,
portable document format (PDF), and other electronic means. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on
Borrowers, Agent and Lenders.

 

5.09         Governing Law; Venue; Etc.. This Amendment must be construed, and
its performance enforced, under the laws of the State of New York applied to
contracts to be performed wholly within the State of New York. Any judicial
proceeding brought by or against any Borrower with respect to this Amendment may
be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Amendment, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Amendment. Each Borrower hereby waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower hereby waives the right to remove any judicial proceeding brought
against such Borrower in any state court to any federal court. Any judicial
proceeding by any Borrower against Agent or any Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the County of New York, State of New York.

 

7

 

 

5.10         Entirety. This Amendment, the Term Loan and Security Agreement and
the Other Documents (as amended hereby) represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements by the Parties. There are no unwritten oral
agreements among the Parties.

 

[Signatures are on the following pages.]

 

8

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first written above.

 

  INTEGRATED DRILLING EQUIPMENT, LLC   as Borrowing Agent and as a Borrower    
    By: /s/ N. Michael Dion   Name: N. Michael Dion   Title: Chief Financial
Officer        

INTEGRATED DRILLING EQUIPMENT

COMPANY HOLDINGS, LLC

  as a Borrower         By: /s/ N. Michael Dion   Name: N. Michael Dion   Title:
Chief Financial Officer        

INTEGRATED DRILLING EQUIPMENT

HOLDINGS CORP.

  as a Borrower         By: /s/ N. Michael Dion   Name: N. Michael Dion   Title:
Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]

 

 

 

 

  ELM PARK CAPITAL MANAGEMENT, LLC   as Agent         By: /s/ Mark Schachter  
Name: Mark Schachter   Title: Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]

 

 

 

 

  ELM PARK CREDIT OPPORTUNITIES FUND, L.P.   as a Lender         By: /s/ Mark
Schachter   Name: Mark Schachter   Title: Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]

 

 

 

 

  ELM PARK CREDIT OPPORTUNITIES FUND   (CANADA), L.P.   as a Lender         By:
/s/ Charles Wimogred   Name: Charles Wimogred   Title: Senior Managing Partner

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]

 

 

